DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “during acquisition” repeats itself in line 6.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 4-13 is/are rejected under 35 U.S.C. 112(a) as based on a disclosure which is not enabling.
The disclosure does not enable one of ordinary skill in the art to practice the invention without ensuring that the EMI noise is in the same phase during acquisition of the offset images and read images, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).

Claims 4 and 9 are instead directed to supporting limitations, such as calculating the frequency of an obtained EMI signal, and setting the frequency of the EMI signal to a DFT based on a threshold (claim 4) or based on a specific EMI frequency (claim 9).  These steps are disclosed, but not claimed, as being part of the synchronization of the read images with the offset images for subsequent image subtraction to remove the EMI from the read images (Fig.7 shows a flow for synchronizing, and Fig.8 shows steps of determining the synchronization frequency as embodied in claims 4 and 9).  Without a claimed function or step of synchronizing the offset and read images based on at least one EMI frequency, the claimed invention is not enabled by the disclosure.
Claims 5-7 and 10-12 are rejected under this section by virtue of their respective dependencies, thus incorporating the noted deficiencies, and further for failing to provide a remedy.
Claims 8 and 13 are rejected under this section by virtue of their respective dependencies, thus incorporating the noted deficiencies, and further for failing to remedy all of the deficiencies.  The claims tie the EMI frequency to the scan timing; however, there is no mention of synchronizing the acquisition of the read images to the acquisition of the offset images such that the EMI noise is in the same phase for both.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-7 and 9-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Claims 4 and 9 are indefinite at least because the connection between the limitations directed to calculating the EMI frequency and the limitations directed to receiving a signal to start a scan and starting the scan is unclear.  The EMI frequency calculations appear to have no bearing on the signal or on starting the scan.  The meets and bounds of the claims cannot be ascertained.
Claims 5-7 and 10-12 are rejected under this section by virtue of their respective dependencies, thus incorporating the indefinite subject matter, and further for failing to remedy any of the noted deficiencies.

Examiner’s Note:  dependent claims 8 and 13 remedy the deficiency by tying the start time of the scan to the calculated EMI frequency.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue (US 2012/0275569 A1).

Regarding claims 14, 19 and 20, Xue discloses a digital x-ray detector (Figs.1-2) and an x-ray imaging method (Fig.8), including control circuitry 36 configured to:
a) obtain an EMI frequency of an EMI signal (from initial image 106, steps 222 and 224, par.0071);
b) ensure EMI noise is in a same phase during acquisition of offset images 78 and read images 76 to enable subtraction 82 of the EMI noise (pars.0033 and 0063); and
c) acquire read image data after obtaining the EMI frequency (frame 106 precedes read image data acquisition 108 during exposure series 104, Fig.4, par.0062, consistent with the method of Fig.8).

With respect to claims 15 and 21, Xue further discloses performing a scrub scan 156 to reset detector circuitry (Fig.5).

With respect to claim 22, Xue further discloses ensuring the EMI noise is in the same phase during acquisition of the offset images 78 by synchronizing the scan based on the EMI frequency so that a time of start for the scan is a multiple of a period of the EMI signal (“second method” or “third method”, pars.0065-0066, Fig.6: integration time or line time set as a multiple of the EMI frequency).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,828,003 B2.

Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is anticipated by patented claim 9.
Claim 2 is anticipated by patented claim 10.
Claim 3 is anticipated by patented claim 11.

Claim 4 is anticipated by patented claims 1, 4, 5 and 6.
Claim 5 is anticipated by patented claim 5.
Claim 6 is anticipated by patented claim 6.
Claim 7 is anticipated by patented claim 2.
Claim 8 is anticipated by patented claim 1, where the instant claim does not require that the scan synchronization is based on a plurality of EMI signals.  The instant claim requires only one EMI signal; however, the open-ended language of the claim construction includes the scope of synchronizing the scan to more than one frequency from more than one EMI signal.  Therefore, the claim is anticipated.

Claim 9 is anticipated by patented claims 1, 4, 7 and 8.
Claim 10 is anticipated by patented claim 7.
Claim 11 is anticipated by patented claim 8.
Claim 12 is anticipated by patented claim 2.
Claim 13 is anticipated by patented claim 1, where the instant claim does not require that the scan synchronization is based on a plurality of EMI signals.  The instant claim requires only one EMI signal; however, the open-ended language of the claim construction includes the scope of synchronizing the scan to more than one frequency from more than one EMI signal.  Therefore, the claim is anticipated.

Claim 14 is anticipated by patented claim 1, where the limitation “acquire read image data after obtaining the EMI frequency” is anticipated by the patented claim due to the fact that the EMI frequency is obtained in a step preceding a step to start the scan.
Claim 15 is anticipated by patented claim 2.
Claim 16 is anticipated by patented claims 4, 5 and 6, where the instant claim does not require performing an FFT, thus having a broader scope, where the FFT is not critical to performing the invention as claimed.
Claim 17 is anticipated by patented claims 4, 7 and 8, where the instant claim does not require performing an FFT, thus having a broader scope, where the FFT is not critical to performing the invention as claimed.
Claim 18 is anticipated by patented claim 3.

Claim 19 is anticipated by patented claim 1, where the limitation “acquire read image data after obtaining the EMI frequency” is anticipated by the patented claim due to the fact that the EMI frequency is obtained in a step preceding a step to start the scan.
Claim 20 is anticipated by patented claim 1, where the limitation “acquire read image data after obtaining the EMI frequency” is anticipated by the patented claim due to the fact that the EMI frequency is obtained in a step preceding a step to start the scan.
Claim 21 is anticipated by patented claim 2.
Claim 22 is anticipated by patented claim 1, where the instant claim does not require that the scan synchronization is based on a plurality of EMI signals.  The instant claim requires only one EMI signal; however, the open-ended language of the claim construction includes the scope of synchronizing the scan to more than one frequency from more than one EMI signal.  Therefore, the claim is anticipated.
Claim 23 is anticipated by patented claims 4, 5 and 6, where the instant claim does not require performing an FFT, thus having a broader scope, where the FFT is not critical to performing the invention as claimed.
Claim 24 is anticipated by patented claims 4, 7 and 8, where the instant claim does not require performing an FFT, thus having a broader scope, where the FFT is not critical to performing the invention as claimed.
Claim 25 is anticipated by patented claim 3.

Allowable Subject Matter
Claims 1-3 are allowable over prior art, pending a resolution to the outstanding double patenting rejections above.
The following is an examiner’s statement of reasons for allowance: the prior art teaches most aspects of the claimed invention (see Xue cited above).  However, the prior art neither teaches nor reasonably suggests such an x-ray detector where an EMI frequency of an EMI signal is obtained via a user input of the EMI frequency, as required by the combination as claimed in claim 1.  Xue enables the user to provide input on whether to correct for EMI or to select the desired method or amount of correction (par.0048); however, the frequency of the EMI signal is obtained from a computer analysis of offset image data.
Claims 2 and 3 are allowed by virtue of their dependence upon claim 1.


Claims 4-13 are allowable over prior art, pending a resolution to the outstanding 35 USC 112(a) & (b) rejections and double patenting rejections above.

The following is an examiner’s statement of reasons for allowance:  the prior art teaches x-ray digital detectors that calculate an EMI frequency of an EMI signal by extracting data from one or more offset scans acquired by the detector, and setting the EMI frequency as a frequency of a DFT of a signal representative of the data (see Xue, pars.0041-0043), and that receive a signal to start a scan, and start the scan (Fig.4).
However, the prior art neither teaches nor reasonably suggests the additional limitation of setting the EMI frequency to the frequency of the DFT when:
a) the frequency of the DFT is greater than a defined threshold, as required by the combination as claimed in claim 4, or
b) the frequency of the DFT is equal to a specific EMI frequency, as required by the combination as claimed in claim 9.
By contrast, the prior art sets the frequency of the DFT to the determined frequency of the EMI signal, independent of any thresholds or specific EMI frequencies (see US patent documents to Xue, Liu and Aufrichtig, all previously made of record).

Claims 5-8 and 10-13 are allowable by virtue of their respective dependencies.


Claims 16-18 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and pending a successful resolution of the outstanding double patenting rejections above.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claims 16, 17, 23 and 24, the prior art teaches x-ray digital detectors that calculate an EMI frequency of an EMI signal by extracting data from one or more offset scans acquired by the detector, and setting the EMI frequency as a frequency of a DFT of a signal representative of the data (see Xue, pars.0041-0043).
However, the prior art neither teaches nor reasonably suggests the additional limitation of setting the EMI frequency to the frequency of the DFT when:
a) the frequency of the DFT is greater than a defined threshold, and to zero when the frequency of the DFT is not greater than the defined threshold, as required by the combination as claimed in each of claims 16 and 23, or
b) the frequency of the DFT is equal to a specific EMI frequency, and to zero when the frequency of the DFT is not equal to a specific EMI frequency, as required by the combination as claimed in each of claims 17 and 24.
By contrast, the prior art sets the frequency of the DFT to the determined frequency of the EMI signal, independent of any thresholds or specific EMI frequencies (see US patent documents to Xue, Liu and Aufrichtig, all previously made of record).

With respect to claims 18 and 25, the prior art neither teaches nor reasonably suggests such an x-ray detector where an EMI frequency of an EMI signal is obtained via a user input of the EMI frequency, as required by the combination as claimed in each claim.  Xue enables the user to provide input on whether to correct for EMI or to select the desired method or amount of correction (par.0048); however, the frequency of the EMI signal is obtained from a computer analysis of offset image data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884